            Case 1:21-cv-00664-LLS Document 4 Filed 04/22/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OLUSEYI ADENIJI,

                                 Plaintiff,
                                                                  21-CV-0664 (LLS)
                     -against-
                                                              ORDER OF DISMISSAL
NEW YORK CITY POLICE DEPARTMENT,

                            Defendant.

LOUIS L. STANTON, United States District Judge:

         By order dated February 19, 2021, the Court held that Plaintiff had not named a proper

defendant in his complaint and that his claims, which arose in 1991, appeared to be time-barred.

The Court granted Plaintiff leave to file an amended complaint within sixty days, in order to

plead, among other things, any facts that could establish tolling of the limitations period. The

order specified that failure to comply would result in dismissal of the complaint. Plaintiff has not

filed an amended complaint, and the time for doing so has expired.

         Accordingly, the complaint is dismissed for the reasons set forth in the February 19, 2021

order. The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     April 22, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
